Opinion issued May 21, 2015




                                    In The

                              Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                            NO. 01-15-00079-CV
                          ———————————
                        GLORIA FELDER, Appellant
                                      V.
               WOODLEN GLEN APARTMENTS, Appellee



            On Appeal from the County Civil Court at Law No. 1
                          Harris County, Texas
                      Trial Court Case No. 1056604



                        MEMORANDUM OPINION

      The parties, representing that they have reached a mutual settlement

agreement, have filed an agreed motion to dismiss requesting that we vacate the
trial court’s judgment and dismiss the lawsuit. See TEX. R. APP. P. 42.1(a)(2)(A).

No opinion has issued. See TEX. R. APP. P. 42.1(c).

      Accordingly, we grant the parties’ motion, vacate the trial court’s judgment,

and dismiss the case. See TEX. R. APP. P. 42.1(a)(2)(A), 43.2(c); see Jester Venture

Ltd. v. Nash, No. 01–06–00512–CV, 2006 WL 2042358, at *1 (Tex. App.—

Houston [1st Dist.] July 17, 2006, no pet.) (mem. op.) (vacating trial court’s

judgment and dismissing case on parties’ agreed motion). We dismiss any other

pending motions as moot.

                                 PER CURIAM


Panel consists of Justices Jennings, Bland, and Brown.




                                         2